                 Case 20-10691       Doc 221     Filed 06/24/21   Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)

IN RE:                                       )
                                             )
ZACHAIR, LTD.                                )       Case No. 20-10691-TJC
                                             )       Chapter 11
               Debtor                        )

                        JOINT STIPULATION RELATED TO
                    DEBTOR’S MOTION TO SELL REAL PROPERTY

       Zachair, Ltd. (the “Debtor”) and PD Hyde Field, LLC (“PD Hyde”), by and through their

respective counsel, hereby stipulate and agree as follows:

       1.      On January 17, 2020, the Debtor commenced a Chapter 11 proceeding.

       2.      On June 11, 2021, the Debtor filed a Motion for an Order (A) Approving the Sale

of the Debtor’s Property Free and Clear of Liens, Claims, Interests and Encumbrances,

(B) Approving the Sales Contract, (C) Approving Bid Procedures, (D) Scheduling Bid Deadline,

Auction and Sale Hearing, (E) Approving Form and Manner of Notice Thereof, and (F) Granting

Certain Related Relief (the “Motion”) [Doc 215] seeking to sell Parcel I – containing 285.101

acres of land, more or less, located at 4401 Steed Road, Clinton, Maryland (Tax Account No.

XX-XXXXXXX); Parcel II – containing 16.180 acres of land, more or less, located on Piscataway

Road, Clinton, Maryland (Tax Account No. XX-XXXXXXX); Parcel B – containing 64.153 acres of

land, more or less, located at 10651 Piscataway Road, Clinton, Maryland (Tax Account
                   Case 20-10691       Doc 221      Filed 06/24/21     Page 2 of 3




XX-XXXXXXX); and Parcel C – containing 58.0204 acres of land, more or less, located on

Piscataway Road, Clinton, Maryland (Tax Account XX-XXXXXXX) (the “Property”).

       3.        In the Motion, the Debtor asserts that it does not believe that PD Hyde has a

secured claim.

       4.        PD Hyde disputes this assertion and maintains that it has a secured claim.

       5.        In the event the sale is approved, no payments will be received for twelve months

or more following the date of the Contract.

       6.        In the interests of judicial economy, to avoid needless litigation, and in lieu of PD

Hyde objecting to the Motion, the Debtor and PD Hyde have agreed to reserve their rights as to

whether PD Hyde has a secured claim that is entitled to adequate protection pending an

adjudication by this Court regarding PD Hyde’s claim or, if appropriate, a separate motion

regarding adequate protection.

         I HEREBY CERTIFY that the terms of the copy of the Stipulation submitted to the
Court are identical to those set forth in the original Stipulation; and the signatures represented by
the /s/ on this copy reference the signatures of consenting parties on the original Stipulation.

                                               /s/ Michael J. Lichtenstein
                                               Michael J. Lichtenstein

AGREED TO:

 /s/ Bradford F. Englander
Bradford F. Englander (Bar No. 11951)
Whiteford, Taylor & Preston, LLP
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042
Counsel for the Debtor

 /s/ Michael J. Lichtenstein
Michael J. Lichtenstein (Bar No. 05604)
Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
12505 Park Potomac Avenue, Sixth Floor
Potomac, MD 20854
Counsel for PD Hyde Field, LLC

                                                   2
                Case 20-10691         Doc 221   Filed 06/24/21   Page 3 of 3




Copies to:

Bradford F. Englander
Whiteford, Taylor & Preston, LLP
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042

Michael J. Lichtenstein
Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
12505 Park Potomac Avenue, 6th Floor
Potomac, Maryland 20854

                                       END OF ORDER




                                                3
